NOT FOR PUBLICATION                           FILED
                    UNITED STATES COURT OF APPEALS                        JUL 13 2017
                                                                      MOLLY C. DWYER, CLERK
                                                                       U.S. COURT OF APPEALS
                           FOR THE NINTH CIRCUIT

UNITED STATES OF AMERICA,                       No.    16-30122

                Plaintiff-Appellee,             D.C. No.
                                                2:13-cr-02094-TOR-19
 v.

SHANE SCOTT OLNEY,                              MEMORANDUM*

                Defendant-Appellant.

                   Appeal from the United States District Court
                     for the Eastern District of Washington
                    Thomas O. Rice, Chief Judge, Presiding

                             Submitted July 11, 2017**
                               Seattle, Washington

Before: TASHIMA and NGUYEN, Circuit Judges, and WALTER,*** District
Judge.

      Shane Olney appeals his conviction for sponsoring or exhibiting an animal

in an unlawful animal fighting venture, 7 U.S.C. § 2156(a)(1); 18 U.S.C. § 2. He


      *
             This disposition is not appropriate for publication and is not precedent
except as provided by Ninth Circuit Rule 36-3.
      **
             The panel unanimously concludes this case is suitable for decision
without oral argument. See Fed. R. App. P. 34(a)(2).
      ***
            The Honorable Donald E. Walter, United States District Judge for the
Western District of Louisiana, sitting by designation.
contends that the district court lacked jurisdiction and that the criminal statute, as

applied to him, violates his free exercise rights under the First Amendment. We

review both contentions de novo. See United States v. Begay, 42 F.3d 486, 497

(9th Cir. 1994); United States v. Ward, 989 F.2d 1015, 1017 (9th Cir. 1992). We

have jurisdiction under 28 U.S.C. § 1291, and we affirm.

      1. We reject Olney’s challenge to the district court’s jurisdiction. “[F]ederal

court jurisdiction extends to intra-Indian violations of federal criminal laws of

general, nationwide applicability.” United States v. Mitchell, 502 F.3d 931, 946

(9th Cir. 2007); see Fed. Power Comm’n v. Tuscarora Indian Nation, 362 U.S. 99,

116 (1960) (“[I]t is now well settled . . . that a general statute in terms applying to

all persons includes Indians and their property interests.”). The statute at issue

here, 7 U.S.C. § 2156(a)(1), falls within that category. Whether or not the State of

Washington retroceded its jurisdiction to prosecute state crimes occurring on

Yakama land has no bearing on this federal prosecution of a federal crime.1

      2. We also reject Olney’s free exercise challenge to the statute. Olney was

not punished for exercising “his dominion and control of his roosters” in

accordance with his expressed religious beliefs. The district court found no

evidence that he “personally exhibited or sponsored any particular rooster he



      1
        Olney’s request that we take judicial notice of two documents related to
retrocession by Washington is therefore DENIED.

                                           2
owned in the animal fighting venture.” Olney was convicted for “host[ing] the

entire animal fighting venture” in which others participated and exercised

dominion and control over their roosters.

      To the extent 7 U.S.C. § 2156, “a neutral law of general application,” has

“the incidental effect of burdening a particular religious practice” by Olney, it

survives First Amendment scrutiny because it has a rational basis. Stormans, Inc.

v. Wiesman, 794 F.3d 1064, 1075 (9th Cir. 2015), cert. denied, 136 S. Ct. 2433

(2016). “[T]he prohibition of animal cruelty . . . has a long history in American

law, starting with the early settlement of the Colonies.” United States v. Stevens,

559 U.S. 460, 469 (2010); see also id. at 477 (observing that cockfighting has

“long [been] considered immoral in much of America”). But “cockfighting [is]

prohibited only in part out of compassion for the suffering animals; the main

reason [it was] abolished was because it was felt that [it] debased and brutalized

the citizenry who flocked to witness such [a] spectacle[].” Paris Adult Theatre I v.

Slaton, 413 U.S. 49, 68 n.15 (1973). “Congress has declared cockfighting a

scourge that warrants prosecution, and we have no quarrel with that.” Ortega-

Lopez v. Lynch, 834 F.3d 1015, 1017 (9th Cir. 2016).

      AFFIRMED.




                                            3